PIEPER, J.,
concurring in part and dissenting in part.
I concur in the majority’s decision to reverse the circuit court’s dismissal of Appellants’ claims for breach of contract, equal protection, estoppel, mandamus, injunction, and declaratory relief. However, I respectfully dissent as to the finding that Appellants abandoned their claims pursuant to the Clean Water Act, municipal ordinances, and the Due Process clause. Instead, I would find Appellants alleged sufficient facts in their complaint on these claims to withstand a motion to dismiss. Accordingly, I would reverse the dismissal of Appellants’ complaint in full and remand for a trial. See Rydde v. Morris, 381 S.C. 643, 646, 675 S.E.2d 431, 433 (2009) (finding this court must construe the complaint in the light most favorable to Appellants to determine if the facts alleged and inferences reasonably deducible therefrom would entitle Appellants to relief on any theory of the case); Ashley River Props. I, LLC v. Ashley River Props. II, LLC, 374 S.C. 271, 278, 648 S.E.2d 295, 298 (Ct.App.2007) (finding the trial court’s grant of a motion to dismiss will be sustained only if the facts alleged in the complaint do not support relief under any theory of law).